Title: To Benjamin Franklin from the Chevalier de Kéralio, 20 November 1781
From: Kéralio, Agathon Guynement, chevalier de
To: Franklin, Benjamin


mardi 20e. 9bre. 1781.
Embrassons nous, mon bon ami, et vive l’amérique et la france: notre excellente Douairiere est dans l’ivresse de la joie et me charge de vous en faire part. Son fils guillaume est attendu avec les relations; il vient sur la frégate l’andromaque. Ce brave jeune homme s’est distingué de la maniere la plus éclatante à l’attaque d’yorck; il a attaqué une forte redoute seule ressource des anglois, s’en est emparé en montant un des premiers sur le parapet avec une valeur digne de ses ancêtres, et a fait mettre bas les armes aux ennemis.
Mr. le comte de Maurepas a voulu tout savoir, il a tout écouté et de mr. de Segur et de mr. de Lauzun, avec le plus grand intérêt, et a fini par dire, je meurs content.
   Je vous embrasse encore une fois, mon Digne ami, vous Savés combien je vous aime et vous respecte.
Le CHR. De K.

Si vous avez, ou quand vous aurés quelques détails, ayés la bonté de me les communiquer.
  Notre bonne amie est à versailles depuis Samedi.

 
Notation: Chev de Karalio 20. Nov 81
